EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Linder on 4/29/2021.

The application has been amended as follows: 
Claim 4 is cancelled.
Claim 23 is amended to depend from claim 1, change “Claim 21” to –Claim 1--. 
Claim 27 is cancelled. 
Claim 33 is amended to depend from claim 26, change “Claim 27” to –Claim 26--.
	Claims 34-35 are cancelled. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/14/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-6, 8-9, 22-26 and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, or otherwise render obvious each and every element of the claims.  Previously cited Tamm [US2014/0310986] discloses forming an article by placing a polymer material into contact with a textile, using heat and pressure to adhere the polymer to the textile and forming article of footwear.  Tamm does not disclose disposing a plurality of pieces of UV curable material to a first shape, and molding the textile and the first shape into a second shape when using heat or heat and pressure to adhere the textile to the plurality of pieces of UV radiation curable material.  Foley [US2004/0087754, previously cited] was relied upon to teach the use of a millable polyurethane gum, and does not remedy the deficiencies of Tamm discussed above.   Reichel [US2016/0362552, previously cited] was relied upon on to teach UV radiation curable millable polyurethane gum and UV curing after the removal of heat, but Reichel does not remedy the deficiencies of Tamm discussed above.  Claim 1 is allowable as the prior art does not disclose the above discussed features in combination with the other requirements of the claim.  Claims 2-3, 5-6, 8-9, 22-26 and 29-33 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
April 29, 2021